DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “a heated bowl”. It is unclear if the bowl is always heated or has a built-in heater, thus “a heated bowl”, or if the bowl is intended to be heated, thus “a bowl configured to be heated”. Since the specification discusses a bowl placed in a microwave, examiner will treat the limitation as “a bowl configured to be heated”
Claim 1 recites the limitation "said base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, applicant introduces “a bowl plate system”. However, the came previously introduced a “heated bowl”. Later in claim 1, the applicant introduces “a circular plate”. As written, it appears the claims include a heated bowl, a bowl plate system and a plate. However, from 
Further regarding claim 1, applicant states “a bowl plate system, allowing users to lift and transport overheated bowls by providing a thick extra layer underneath the bowl”. It is unclear what provides the “thick extra layer”. It appears the applicant is referring to the plate but the plate hadn’t been claimed up to this point. Examiner will assume the thick extra layer is referring to the plate.
Claim 1 recites the limitation "the middle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bowl plate’s center hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, the applicant states “a circular plate with an open curved circle through the middle allowing various sized bowls with a greater diameter than the bowl plate's center hole to be placed on top and transported by a user”. Since the applicant initially claimed a heated bowl, it is unclear if the “various bowls” are different from the claimed “heated bowl”. It is also unclear where the “various sized bowls” are placed since the applicant says the bowls are placed on top. What “top” is the applicant referring to? Are the various bowls placed on top of the claimed bowl plate system or is the various bowls place don the plate? For purposes of examination, examiner will assume that the bowl is placed on the plate.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the applicant states “the bowl plate is generally circular in shape”. Claim 1, from which claim 3, depends, states “a circular plate”. It appears the applicant has claimed the same thing twice, which is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (US 8,746,487).
Regarding claim 1, Joy teaches In combination: a heated bowl (figure 1-4, reference 120) with a curved out circular structure from said base (figure 4: the base of bowl 120 is curved out in a circular structure); and a bowl plate system (figure 1, reference 100), allowing users to lift and transport overheated bowls by providing a thick extra layer underneath the bowl, avoiding direct contact to skin (column 2, line 55 through column 3, line 5), a plate (figure 1-4, reference 110) with an open curved circle through the middle (figure 8, reference 114) allowing various sized bowls with a greater diameter than the bowl plate's center hole (figure 8, reference 114) to be placed on top and transported by a user (column 2, line 55 through column 3, line 5).
Joy does not explicitly teach the plate being circular. However, to modify the shape of the plate with a circular shape as claimed would entail a mere change in shape of the plate and yield only 
Regarding claim 2, Joy teaches all of the claim limitations of claim 1, as shown above. Furthermore, Joy teaches the bowl plate and bowl can be placed in household microwaves while in use for then safer transport after the bowl reaches high temperatures (column 2, line 55 through column 3, line 5).
Regarding claim 3, Joy teaches all of the claim limitations of claim 1, as shown above. 
Joy does not explicitly teach the plate being circular. However, to modify the shape of the plate with a circular shape as claimed would entail a mere change in shape of the plate and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 4, Joy teaches all of the claim limitations of claim 2, as shown above. Furthermore, Joy teaches the bowl plate is formed of a microwave-safe plastic material (column 2, line 55 through column 3, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735